          Case 2:21-cv-03598-HB Document 6 Filed 09/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EURAINA S. JERRY                 :                 CIVIL ACTION
                                 :
           v.                    :
                                 :
CRISIS INTERVENTION TEAM, et al. :                 NO. 21-3598

                                            ORDER

       AND NOW, this 16th day of September, 2021, upon consideration of Plaintiff Euraina S.

Jerry’s Application to Proceed In Forma Pauperis (ECF No. 1), her pro se Complaint (ECF No.

2), and her pro se Memorandum (ECF No. 4), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

          WITHOUT PREJUDICE for lack of subject matter jurisdiction for the reasons in

          the Court’s Memorandum as follows:

              A.     All civil rights claims brought pursuant to 42 U.S.C. § 1983 are

          DISMISSED WITH PREJUDICE.

              B.     All state law claims are DISMISSED WITHOUT PREJUDICE for lack

          of subject matter jurisdiction.

       4. The Clerk of Court is DIRECTED to close this case.

                                            BY THE COURT:


                                            /s/ Harvey Bartle III
                                                                                        J.
